McGINLEY, Judge,
dissenting.
I respectfully dissent to the majority’s conclusion that Washington & Jefferson College (W & J) is a purely public charity entitled to an exemption from real estate taxation pursuant to section 204(a)(3) of the General County Assessment Law. To the contrary, I believe that the trial court correctly determined that W & J failed to satisfy all the criteria of the HUP test.
Initially, the trial court noted that W & J receives about seventy-five percent of its educational and general expenditures through its tuition and fee charges. Opinion of the trial court (Trial court opinion), August 5, 1994, at 12. The trial court recognized that providing education is not of itself a charitable function and that higher education is a privilege, not a public responsibility. Id. at 13,15. The trial court concluded that W & J does not advance a charitable purpose or donate or render gratuitously a substantial portion of its services. Id.
The trial court acknowledged that when the aspiring students cannot borrow or pay the tuition charged, they must forego higher education at W & J. Id. at 15. Thus, the trial court found that W & J failed to meet its burden of proving that it benefits a substantial and indefinite class of persons who are legitimate subjects of charity. Id. at 17.
Finally, the trial court found that “providing education to college-eligible students is substantially different from government obligations to care for the sick, the handicapped, the indigent, and the homeless.” Id. at 18. Accordingly, the trial court determined that W & J did not relieve the government of some of its burden. Id.
The trial court noted the precedential value of In re St. Margaret Seneca Place v. Board of Property Assessment, Appeals and Review, County of Allegheny, 536 Pa. 478, 640 A.2d 380 (1994), but recognized that the facts of the present case are distinguishable. I believe the trial court correctly concluded that W & J failed to satisfy all the criteria of the HUP test. I would affirm the order of the trial court.
SMITH, J., joins in this dissent.
PELLEGRINI, J., joins in this dissent.